FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ISIDRO CASTILLO-CRUZ,                     
                            Petitioner,          No. 06-70896
                   v.
                                                 Agency No.
                                                 A091-517-162
ERIC H. HOLDER     JR., Attorney
General,                                           OPINION
                          Respondent.
                                          
          On Petition for Review of an Order of the
               Board of Immigration Appeals

                  Argued and Submitted
          May 12, 2009—San Francisco, California

                    Filed September 17, 2009

    Before: Mary M. Schroeder and Stephen Reinhardt,
Circuit Judges, and Louis H. Pollak,* Senior District Judge.

                  Opinion by Judge Reinhardt




   *The Honorable Louis H. Pollak, Senior United States District Judge
for the Eastern District of Pennsylvania, sitting by designation.

                               13471
                  CASTILLO-CRUZ v. HOLDER            13473




                       COUNSEL

Charles E. Nichol, Esq., San Francisco, California, for the
petitioner.
13474                  CASTILLO-CRUZ v. HOLDER
Peter D. Keisler, David V. Bernal, Colette J. Winston, United
States Department of Justice, Washington, D.C., for the
respondent.


                               OPINION

REINHARDT, Circuit Judge:

   Isidro Castillo-Cruz petitions for review of the order of the
Board of Immigration Appeals (“BIA”) affirming without
opinion the immigration judge’s (“IJ”) decision to pretermit
his application for cancellation of removal. The IJ found that
Castillo-Cruz had been convicted of two crimes of moral tur-
pitude, petty theft and receipt of stolen property, rendering
him      statutorily    inadmissible      under    8     U.S.C.
§ 1182(a)(2)(A)(2)(i)(I) and ineligible for cancellation of
removal under 8 U.S.C. § 1229b(b)(1)(C).1 The IJ found that
Castillo-Cruz’s criminal convictions, because they involve
crimes of moral turpitude, interrupt the period of ten years of
continuous physical presence required for cancellation of
removal, see 8 U.S.C. § 1229b(d)(1). The IJ further found that
Castillo-Cruz’s criminal convictions preclude him from show-
ing “good moral character” during the requisite ten-year
period, which the IJ stated should be calculated from the date
Castillo-Cruz first entered the United States. But see 8 U.S.C.
§ 1229b(1)(A)-(B) (stating that for the purposes of cancella-
tion, an applicant must demonstrate good moral character “for
a continuous period of not less than 10 years immediately pre-
ceding the date of such application.”)
  1
   Although the Immigration Court does not set forth this finding as a
separate element of its decision, it is implicit in the IJ’s ruling that
Castillo-Cruz’s convictions for crimes of moral turpitude trigger the “stop-
time” rule under 8 U.S.C. § 1229b(d)(1). The IJ’s finding that the crimes
of which Castillo-Cruz was convicted were crimes of moral turpitude is
thus the ultimate basis of the IJ’s denial of Castillo-Cruz’s application for
cancellation of removal.
                   CASTILLO-CRUZ v. HOLDER                13475
   We have jurisdiction under 8 U.S.C. § 1252(a)(1) to review
a final order of removal, and under 8 U.S.C. § 1252(a)(2)(D)
to review the constitutional and legal questions raised by indi-
viduals found removable based on criminal activity. See
Galeana-Mendoza v. Gonzales, 465 F.3d 1054, 1056-57 (9th
Cir. 2006). We affirm the IJ’s determination that Castillo-
Cruz’s conviction for petty theft constituted a crime of moral
turpitude, but reverse with respect to the receipt of stolen
property determination. We further reverse with respect to the
IJ’s good moral character determination. Castillo-Cruz’s sin-
gle conviction for petty theft may fall within the petty
offenses exception, see 8 U.S.C. § 1182(a)(2)(ii)(II). If it
does, Castillo-Cruz would not be subject to the “stop time”
rule of 8 U.S.C. § 1229b(d)(1) precluding him from establish-
ing the requisite period of continuous presence. We therefore
remand to the BIA so that it may decide in the first instance
whether the petty theft conviction falls within the petty
offenses exception, see 8 U.S.C. § 1182(a)(2)(ii)(II), and so
that it may resolve any other issues that may exist regarding
Castillo-Cruz’s application for cancellation of removal.

I.   BACKGROUND

   Isidro Castillo-Cruz is a Mexican citizen who entered the
United States around March of 1984 without inspection. He
is the father of four United States citizen children, Lilibethe,
Angel Alexis, Jeanette, and Edward Jesus.

   In May 2003, the Department of Homeland Security
(“DHS”) served Castillo-Cruz with a notice to appear, charg-
ing him with being removable under the Immigration and
Nationality Act (“INA”) § 212(a)(6)(A)(i), 8 U.S.C.
§ 1182(a)(6)(A)(i), for being present in the United States
without being admitted. The Notice to Appear also alleged
that he had been convicted of possession of stolen property in
violation of Cal. Penal Code § 496 in April 1990.
13476                  CASTILLO-CRUZ v. HOLDER
   Castillo-Cruz admitted the allegations in his Notice to
Appear and conceded removability, but sought cancellation of
removal under 8 U.S.C. § 1229b(b). In his application for can-
cellation of removal, he listed his prior convictions, which
included, among others,2 a 1989 petty theft misdemeanor con-
viction under Cal. Penal Code § 484/488, and a 1990 convic-
tion for receipt of stolen property under Cal. Penal Code § 496.3
The record of conviction showed that Castillo-Cruz had been
sentenced to five months jail time and three years of probation
for the latter offense.4

   The immigration judge (“IJ”) granted the DHS’s motion to
pretermit Castillo-Cruz’s cancellation application on the basis
that both his 1989 conviction for theft and 1990 conviction for
receipt of stolen property were crimes of moral turpitude.5
  2
     Castillo-Cruz admitted to other convictions, but they are not relevant
to the issues before this court.
   3
     The removal hearing was continued a number of times so that Castillo-
Cruz would have the opportunity to have his § 496 felony conviction
reduced from a felony to a misdemeanor. The Santa Clara Superior Court
reduced the conviction to a misdemeanor on November 20, 2003. Castillo-
Cruz also attempted to have his § 484/488 petty theft misdemeanor con-
viction vacated, but was, in that respect, unsuccessful.
   4
     The government did not submit the record of conviction for the
§ 484/488 petty theft offense, although a print out of Castillo-Cruz’s crim-
inal record shows that he was sentenced to two years of probation for the
offense.
   5
     We recently held that an alien convicted under California Penal Code
§ 496(a) and sentenced to a term of imprisonment of sixteen months was
convicted of an aggravated felony. See Verdugo-Gonzalez v. Holder, No.
06-73733. An aggravated felony theft offense is “a theft offense (including
receipt of stolen property) or burglary offense for which the term of
imprisonment [is] at least one year.” 8 U.S.C. § 1101(a)(43)(G). In
Verdugo-Gonzalez, the petitioner’s application for cancellation of removal
was pretermitted because he had been convicted of a theft offense, receiv-
ing stolen property, for which he was sentenced to more than one year in
prison. Castillo-Cruz, although charged under the same state statute as
Verdugo-Gonzalez, was sentenced to only five months imprisonment, and
thus could not be deemed to be an aggravated felon: hence the IJ’s deci-
sion to pretermit Castillo Cruz’s application for cancellation of removal
based on moral turpitude.
                   CASTILLO-CRUZ v. HOLDER                 13477
The IJ found that because both crimes occurred within less
than ten years of Castillo-Cruz’s entry in 1984, he could not
establish the requisite ten year period of continuous residence
or good moral character. On April 4, 2005, the IJ granted
Castillo-Cruz voluntary departure.

   The Board of Immigration Appeals (“BIA”) affirmed the
IJ’s decision without issuing an opinion, and reinstated the
voluntary departure period. Castillo-Cruz filed a timely peti-
tion for review.

II.    ANALYSIS

   “[W]e review de novo the BIA’s determination of questions
of law, except to the extent that deference is owed to its inter-
pretation of the governing statutes and regulations.” Garcia-
Quintero v. Gonzales, 455 F.3d 1006, 1011 (9th Cir. 2006);
see also Gonzalez-Gonzalez v. Ashcroft, 390 F.3d 649, 651
(9th Cir. 2004).

  A.   A conviction for receipt of stolen property under
       § 496 is not categorically a crime of moral turpi-
       tude

   The IJ relied on Ninth Circuit authority in concluding that
Castillo-Cruz’s convictions were for crimes of moral turpi-
tude. The IJ correctly determined that Castillo-Cruz’s 1989
conviction for petty theft under California Penal Code
§ 484/488 constituted a crime of moral turpitude under our
case law. See Flores Juarez v. Mukasey, 530 F.3d 1020, 1022
(9th Cir. 2008); United States v. Esparza-Ponce, 193 F.3d
1133, 1136 (9th Cir. 1999), cert. denied, 531 U.S. 842 (2000).
The IJ erred, however, in relying on Patel v. INS, 542 F.2d
796 (9th Cir. 1976), as a basis for its conclusion that the 1990
conviction for receipt of stolen property under California
Penal Code § 496(a) amounted to a crime of moral turpitude.
In Patel, the petitioner had conceded that his conviction was
for a crime of moral turpitude, see id. at 798, and, in any
13478                 CASTILLO-CRUZ v. HOLDER
event, Patel preceded Taylor v. United States, 495 U.S. 575
(1990), which established the mode of analysis that we now
follow in deciding whether a conviction is categorically a
crime of moral turpitude.6

   [1] Castillo-Cruz argues that § 496(a) punishes conduct that
is categorically broader than a crime of moral turpitude
because a person can be convicted under that section even if
he did not have the intent to permanently deprive the rightful
owner of property. The BIA has held in a number of cases
that a theft offense is not categorically a crime of moral turpi-
tude if the statute of conviction is broad enough to criminalize
a taking with intent to deprive the owner of his property only
temporarily. See, e.g., Matter of Grazley, 14 I. & N. Dec. 330,
333 (BIA 1973) (“Ordinarily, a conviction for theft is consid-
ered to involve moral turpitude only when a permanent taking
is intended.”); In the Matter of P, 2 I. & N. Dec. 887 (B.I.A.
1947) (holding that offenses like joy riding are not morally
turpitudinous because they do not involve the intent to
deprive the owner of the property permanently); Matter of H,
2 I & N Dec. 864, 865 (BIA 1947) (“[T]he element which
must exist before the crime of theft or stealing is deemed one
involving moral turpitude is that the offense must be one
which involves a permanent taking as distinguished from a
temporary one.”). In its recent case law, the BIA continues to
consider “whether there was an intention to permanently
deprive the owner of his property.” See In re Jurado-Delgado,
24 I & N. Dec. 29, 33 (BIA 2006).

   [2] We accord substantial deference to established con-
structions by the BIA of the statutes it is charged to adminis-
  6
    Wadman v. INS, 329 F.2d 812 (9th Cir. 1964), also preceded Taylor.
Although we held that a conviction under British law for receipt of prop-
erty knowing to have been stolen is a crime of moral turpitude, we did not
specify what element of that crime made it morally turpitudinous and we
did not analyze whether that element would be present in every conviction
under that law.
                        CASTILLO-CRUZ v. HOLDER                        13479
ter. See Perez-Enriquez v. Gonzales, 463 F.3d 1007, 1009 (9th
Cir. 2006) (en banc). We are aware that the BIA has held that
receiving property with the knowledge that it was taken with
an intent to deprive the owner of property permanently
amounts to a crime of moral turpitude. See, e.g., Matter of
Salvail, 17 I. & N. Dec. 19, 20 (BIA 1979); In the Matter of
G, 2 I. & N. Dec. 235, 237-38 (BIA 1945).7 It has not, how-
ever, expressly held that the recipient of stolen property has
committed a theft offense amounting to a crime of moral tur-
pitude if he acted with such knowledge, but not with the intent
to deprive the owner of property permanently. To the con-
trary, it has held consistently that in order for an individual to
have committed a crime of moral turpitude, that person must
have behaved in a way that is “inherently base, vile, or
depraved . . . .” In re Jurado-Delgado, 24 I & N. Dec. at 33.
In the context of theft offenses, such as receipt of stolen prop-
erty, the BIA has interpreted this baseness to be evinced in the
offender’s “intention to permanently deprive the owner of his
property.” Id.8 If joyriding is not a crime of moral turpitude,
   7
     The Second Circuit, in Michel v. INS, 206 F.3d 253 (2d. Cir. 2000),
and the Third Circuit in Leon-Reynoso v. Ashcroft, 293 F.3d 633 (3d. Cir.
2002), have further interpreted Matter of Salvail to hold that knowing
receipt of stolen property may constitute a crime of moral turpitude.
   8
     In this respect, there is a clear distinction between the standard applied
to determine whether a theft offense is an “aggravated felony” and the
standard applied to determine whether a theft offense is a “crime of moral
turpitude.” As we recently held in Verdugo-Gonzalez v. Holder, 06-73733,
there is a categorical match between the full range of conduct proscribed
by section 496(a) of the California Penal Code and the generic definition
of a theft offense aggravated felony. See Gonzalez v. Duenas-Alvarez, 549
U.S. at 189 (defining a generic theft offense as “the taking of property or
an exercise of control over property . . . even if such deprivation is less
than total or permanent.“)(emphasis added). There cannot however, be a
categorical match between the full range of conduct proscribed by section
496(a) of the California Penal Code and the generic definition of a theft
offense crime of moral turpitude. See Matter of Grazley, 14 I. & N. Dec.
at 333 (“a conviction for theft is considered to involve moral turpitude
only when a permanent taking is intended.”) (emphasis added). Thus,
there is no inconsistency between Verdugo-Gonzalez and our present deci-
sion.
13480               CASTILLO-CRUZ v. HOLDER
however, it would seem that receipt of stolen property for the
purpose of joyriding would also not be a crime of moral turpi-
tude, or to put it more generally, if an intent to deprive perma-
nently is necessary to find an act of theft morally
turpitudinous, the same principle would appear to apply to the
receipt of stolen property. A recipient who intends, by receiv-
ing the stolen property, to deprive its rightful owner of its pos-
session only temporarily would not seem to have committed
an act that may be termed morally turpitudinous. We therefore
consider whether § 496(a) criminalizes conduct broader than
that undertaken with the intent to deprive the owner of prop-
erty permanently.

   [3] As we noted earlier, we have consistently held that acts
of petty theft constitute crimes of moral turpitude. See Flores-
Juarez v. Mukasey, 530 F.3d 1020, 1022 (9th Cir. 2008);
United States v. Esparza-Ponce, 193 F.3d 1133, 1136 (9th
Cir. 1999), cert. denied, 531 U.S. 842 (2000). Under Califor-
nian law, a conviction for grand theft or petty theft under Cal.
Penal Code § 484 requires, in common with other crimes of
moral turpitude, “the specific intent to deprive the victim of
his property permanently.” People v. Albert A., 47 Cal. App.
4th 1004, (Cal. App. Ct. 1996). See also People v. Guerra, 40
Cal. 3d 377, 385 (1985), People v. Butler, 65 Cal. 2d 569,
572-73 (1967), overruled on other grounds by People v.
Tufunga, 21 Cal. 4th 935, 956 (1999). Receipt of stolen prop-
erty under Cal. Penal Code § 496(a) has no such requirement,
but rather permits conviction for an intent to deprive an indi-
vidual of his property temporarily. Receipt of stolen property
under Cal. Penal Code § 496(a) thus falls outside the generic
definition of an offense, such as theft, that involves an intent
to permanently deprive an individual of his property, and,
accordingly, outside the generic definition of a crime of moral
turpitude.

   In Gonzales v. Duenas-Alvarez, 549 U.S. 183 (2007), the
Supreme Court held that “to find that a state statute creates a
crime outside the generic definition of a listed crime in a fed-
                      CASTILLO-CRUZ v. HOLDER                      13481
eral statute requires . . . a realistic probability . . . that the
State would apply its statute to conduct that falls outside the
generic definition of a crime.” Id. at 193. The Supreme Court
suggested that to “show that realistic possibility, an offender
. . . must at least point to his own case or to other cases in
which the state courts in fact did apply the statute in the spe-
cial (nongeneric) manner for which he argues.” Id. Castillo-
Cruz has shown that there is a “realistic probability” that a
defendant who acted with general criminal intent, but with the
intent to deprive the owner of possession only temporarily,
might be held liable under § 496(a).

   To obtain a § 496(a) conviction, the prosecution must prove
only that: (1) the property was stolen; (2) the defendant knew
that the property was stolen; and (3) the defendant had posses-
sion of such property. See People v. Land, 30 Cal. App. 4th
220, 223 (Cal. App. Ct. 1994). There is no requirement of an
intent on the part of the recipient to deprive the owner of pos-
session permanently. Indeed, California courts have upheld
convictions under § 496 in the context of joyriding, where
there was indisputably no such intent. In People v. Jaramillo,
16 Cal. 3d 752 (Cal. 1976), the California Supreme Court
held that a defendant convicted under California Vehicle
Code § 10851 for intending to temporarily deprive the owner
of possession of his vehicle could also be found guilty of
receipt of stolen goods under § 496. See id. at 758-59. See
also People v. Austell, 223 Cal. App. 3d 1249, 1252 (Cal.
App. Ct. 1990) (holding that dual convictions under the Cali-
fornia Vehicle Code § 10851 and California Penal Code § 496
were proper because defendant was not convicted under
§ 10851 for intending to steal the vehicle but rather for simply
driving it); In re Jorge C., 2008 WL 2536076 (Cal. App. Ct.
2008) (unpublished) (upholding conviction under § 496 for a
defendant characterized as a “joy rider”).9
  9
   Although an unpublished opinion of the California Court of Appeals
should generally not be cited, unpublished cases are pertinent for showing
that there is a “realistic probability” that § 496 has been and will be
applied to conduct falling outside of the generic definition of a crime of
moral turpitude. See Vizcarra-Ayala v. Muksey, 514 F.3d 870, 876 n.3 (9th
Cir. 2008).
13482              CASTILLO-CRUZ v. HOLDER
   [4] We conclude that a conviction for receipt of stolen
property under § 496 is not categorically a crime of moral tur-
pitude because it does not require an intent to permanently
deprive the owner of property. Castillo-Cruz’s conviction is
not a crime of moral turpitude under the modified categorical
analysis, as the government conceded at oral argument that
there is no evidence in the record establishing that his offense
involved an intent to deprive the owner of possession perma-
nently. See Fernandez-Ruiz v. Gonzales, 466 F.3d 1121,
1132-33 (9th Cir. 2006) (en banc).

  B.    Castillo-Cruz’s 1989 conviction may be eligible for
        the “petty offenses” exception under 8 U.S.C.
        § 1182(a)(2)(ii)(II) and he may therefore not be sub-
        ject to the “stop time” rule

   Castillo-Cruz’s single conviction for a crime of moral
turpitude—petty theft—may fall within the petty offenses
exception set forth at 8 U.S.C. § 1182(a)(2)(A)(ii)(II). This
provision states that the bar to admission of an alien convicted
for a crime of moral turpitude shall not apply to an alien who
has committed only one such crime if:

    [T]he maximum penalty possible for the crime of
    which the alien was convicted . . . did not exceed
    imprisonment for one year and, if the alien was con-
    victed of such crime, the alien was not sentenced to
    a term of imprisonment in excess of 6 months
    (regardless of the extent to which the sentence was
    ultimately executed).

California Penal Code Section 490 states that “Petty theft is
punishable by fine not exceeding one thousand dollars
($1,000), or by imprisonment in the county jail not exceeding
six months, or both.” The administrative record indicates that
Castillo-Cruz was sentenced to two years probation. It there-
fore appears that Castillo-Cruz’s 1989 conviction for petty
theft may fall within the petty offenses exception.
                   CASTILLO-CRUZ v. HOLDER                 13483
   If Castillo-Cruz’s conviction for petty theft falls within the
petty offenses exception, it would not render him inadmissible
to the United States. In such circumstances, Castillo-Cruz
would not be subject to the “stop time” rule of 8 U.S.C.
§ 1229b(d)(1), which states that “any period of continuous
residence or continuous physical presence in the United States
shall be deemed to end . . . when the alien has committed an
offense referred to in section 1182(a)(2) of this title that ren-
ders the alien inadmissible to the United States.” Castillo-
Cruz’s twenty-five years of continuous residence in the
United States would therefore fulfil the requirement under 8
U.S.C. § 1229b(1)(A) that in order to be eligible for cancella-
tion of removal an alien has “been physically present in the
United States for a continuous period of not less than 10 years
immediately preceding the date of such application.”

  C.   Castillo-Cruz did not fail to establish good moral
       character during the ten-year period

   [5] We further find that the IJ erred as a matter of law in
finding that Castillo-Cruz failed to establish good moral char-
acter during the ten-year period as required by 8 U.S.C.
§ 1229b(1)(B). The INA states that the Attorney General may
cancel removal of an alien applicant who has been a person
of good moral character “for a continuous period of not less
than 10 years immediately preceding the date of such applica-
tion.” 8 U.S.C. § 1229b(1)(A)-(B). In Matter of Ortega-
Cabrera, 23 I. & N. Dec. 793 (BIA 2005), the BIA held that
the relevant ten year period for the moral character determina-
tion is calculated backwards from the date on which the can-
cellation of removal application is finally resolved by the IJ
or the BIA. Id. at 797. Castillo-Cruz was convicted for petty
theft in 1989 and for receipt of stolen property in 1990. More
than ten years had therefore passed between the date of con-
viction for either offense and the IJ’s decision of February 1,
2005. As the government concedes in its brief, these convic-
tions do not therefore bar Castillo-Cruz from establishing the
prerequisite good moral character.
13484              CASTILLO-CRUZ v. HOLDER
   [6] We remand to the BIA so that it may decide in the first
instance whether Castillo-Cruz’s petty theft conviction falls
within the petty offenses exception, see 8 U.S.C.
§ 1182(a)(2)(A)(ii)(II), and so that it may resolve any other
issues that may exist regarding his application for cancellation
of removal.

  GRANTED and REMANDED.